DETAILED ACTION
1.          Claims 1-14 have been examined and are pending.

Response to Amendment
2.          In response to the amendments received in the Office on 7/28/2021, the Office acknowledges the current status of the claims: claims 1, 3, 4, and 6-14 have been amended, and no new matter appears to be added.
3.          In response to the amendments received in the Office on 7/28/2021, the objection to the specification (title) has been withdrawn.
4.          In response to the amendments received in the Office on 7/28/2021, the objections to claims 1, 3, 4, 6, 7, 10, 11, and 14 have been withdrawn.
5.          In response to the amendments received in the Office on 7/28/2021, the rejections of claims 1-14 under 35 USC 112(b) have been withdrawn.
6.          In response to the amendments received in the Office on 7/28/2021, the interpretation of claims 7 and 11 under 35 USC 112(f) has been withdrawn.
7.          In response to the amendments received in the Office on 7/28/2021, the double patenting rejections in view of patents 10,506,624 B2 and 10,531,480 B2 have been withdrawn.

Allowable Subject Matter
8.          Claims 1-14 are allowed.
9.          The following is an examiner’s statement of reasons for allowance: in accordance with MPEP 1302.14, the Examiner is of the opinion the actions presented .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2012/0082044 A1 to Lysejko et al. at [0012].

11.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163.  The examiner can normally be reached on M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        September 14, 2021